Citation Nr: 0524449	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  94-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected hiatal hernia with esophagitis, peptic ulcer 
disease with cholecystitis, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1980.

Service connection for chronic cholecystitis was granted in a 
May 1981 VA rating decision.  A 10 percent disability rating 
was assigned.  The disability rating was  reduced to zero 
percent (noncompensably) disabling. In a September 1984 
rating decision.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran an increased (compensable) rating for his 
service-connected cholecystitis in September 1993.  He 
appealed to the Board of Veterans' Appeals (the Board).

The veteran testified before a member of the Board at a 
hearing held at the RO in December 1996.  The transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  The Board notes that the member of the Board who 
presided over the veteran's hearing at the RO has since left 
the Board.  The veteran was contacted in February 2000 and 
declined a hearing before another member of the Board.

The Board remanded this claim for additional development in 
February 1997.  In August 1999, the RO granted service 
connection for peptic ulcer disease and hiatal hernia with 
esophagitis and assigned a 30 percent disability rating for 
hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis.  The case was thereafter returned to the 
Board.  In April 2000, the Board issued a decision denying 
the veteran's claim of entitlement to an increased rating for 
hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis.  The veteran duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

In an April 2001 Order, the Court granted VA's 2001 motion to 
vacate the April 2000 Board decision and remand the case for 
further development and readjudication to include providing 
the veteran with notice and assistance in compliance with the 
Veterans Claims Assistance Act of 2000 [the VCAA].  
The case was then returned to the Board.

In a September 2001 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for hiatal hernia 
with esophagitis, peptic ulcer disease, and cholecystitis.  
The veteran appealed to the Court.  VA's Office of General 
Counsel, representing the Secretary of Veterans Affairs, 
filed a motion in December 2002 requesting that the Court 
vacate the Board's September 2001 decision and remand the 
case for possible further development and readjudication, and 
specifically to accomplish certain notice to the veteran as 
required by the VCAA.  In a December 2003 Order, the Court 
granted VA's December 2002 motion in part and vacated the 
September 2001 decision.  The case was then returned to the 
Board, which in turn remanded the claim to the VA Appeals 
Management Center in December 2004.  In may 2005, the AMC 
issued a supplemental statement of the case which continued 
to deny the claim.  The case is again before the Board for 
appellate consideration.

Board CUE claim

In pleadings to the Court the veteran, through his then 
representative, alleged that the Board's September 2001 
decision was the product of clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 7111 (West 2002).  Because the 
September 25, 2001 Board decision has been vacated by the 
Court, the matter of CUE in that decision is moot. 

Status of representation

The veteran is currently unrepresented in this appeal.  In 
May 2004, after repeated attempts to contact the veteran's 
attorney did not produce a response, the Board contacted the 
veteran concerning the December 2003 Court decision.  The 
veteran advised VA that he was no longer represented by that 
attorney and that he had not retained additional 
representation.  The veteran was notified by letter dated 
June 24, 2004, of his right to select another representative.  
The veteran did not respond to this letter within the time 
provided (30 days) or at any time thereafter.  The Board will 
proceed under the assumption that the veteran has chosen to 
proceed unrepresented. 
FINDINGS OF FACT

1.  The veteran has a hiatal hernia with esophagitis, which 
does not limit his intake to liquids only, as well as peptic 
ulcer disease symptoms on occasion and complaints of 
hematemesis and melena.  He has not had weight loss or anemia 
or other symptom combinations productive of severe impairment 
of health.  He has not had incapacitating episodes of peptic 
ulcer disease averaging ten days or more in duration at least 
four times a year.  His cholecystitis is asymptomatic.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
gastrointestinal disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hiatal hernia with esophagitis, peptic ulcer 
disease, and cholecystitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.112, 4.113, 4.114, 
Diagnostic Codes 7203, 7305, 7314, 7346 (2001 and 2004).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a rating in excess of 
30 percent for his service-connected hiatal hernia with 
esophagitis, peptic ulcer disease and cholecystitis.

The procedural history of this case has been set out in the 
Introduction above.  As noted, in its now-vacated April 2000 
decision, the Board determined that a rating in excess of 30 
percent for the above gastrointestinal disability was not 
warranted.  The veteran filed an appeal, and in March 2001 
the Secretary of the Department of Veterans Affairs moved to 
vacate the Board's decision and remand this case to the 
Board.  The motion, which was unopposed, was granted.  
Likewise, the Board's decision in September 2001, in which it 
again determined that a rating in excess of 30 percent for 
the veteran's gastrointestinal disability was not warranted, 
was subsequently vacated by the Court in a December 2003 
decision.  The case is once again before the Board.

Initial matter - The Court's Orders and the Veterans Claims 
Assistance Act (VCAA)

The Court's Orders

In the motion adopted by the Court in its April 2001 Order, 
representatives of the  Secretary of in essence took the 
position that a remand of this case was warranted in light of 
the enactment of the VCAA, notwithstanding that the Board's 
April 2000 decision predated the enactment of the VCAA in 
November 2000.  Counsel for the Secretary relied on the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001) [Court may not determine in the first instance the 
specific applicability of the VCAA].  The Secretary's motion 
requested that the Board readjudicate the claim for an 
increased rating for hiatal hernia with esophagitis, peptic 
ulcer disease and cholecystitis in light of the enactment of 
the VCAA.  The Board did so in September 2001.  In its 
December 2003 Order, the Court in essence found that 
VA had not provided the veteran with notice that he could 
submit "any information or any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  See 38 C.F.R. § 3.159(b).  

Thus, the two Court Orders referenced only the VCAA, and did 
not mention any substantive deficiencies in either Board 
decision.  Following is a detailed discussion of VCAA 
compliance.

The VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating actions issued in this case in 
September 1993 and August 1999, by the statement of the case 
issued in September 1994, and by the supplemental statements 
of the case issued in October 1995, August 1999, and May 
2005, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

In its December 2003 Order, the Court specifically found that 
the Board, in its September 2001 decision, did in fact 
adequately address whether VA had complied with the specific 
VCAA requirements that VA provide notice to the veteran 
regarding (1) the information and evidence necessary to 
substantiate the claim, (2) what information and evidence not 
of record VA would seek to obtain, and (3) what information 
and evidence the claimant would be expected to obtain.  In 
the Board's September 2001 decision, the Board noted that the 
Secretary's March 2001 motion, which formed a basis for the 
Court's April 2001 Order, did not in any manner suggest that 
additional notice or development was actually required in 
light of the VCAA, and that the only reason for the Court's 
remand was for the Board to determine the applicability of 
the VCAA to this case.  The Board then went on to discuss how 
the VCAA had been satisfied.  The Court, in its December 2003 
decision, found that the Secretary's argument for remand on 
that ground was unavailing.

The Court, however, also found in December 2003 that VA did 
not comply with certain notice requirements contained in 
38 U.S.C.A. § 5103(a), as implemented by new regulation 
38 C.F.R. § 3.159(b), requiring that VA indicate that it 
would obtain private, non-VA-authorized medical records for 
which the claimant provided the date and place of treatment, 
and that the claimant be advised that he could provide any 
evidence in his possession that pertained to the claim.  The 
Court accordingly remanded the case to the Board with 
instructions to provide the veteran with notice that 
satisfied these provisions, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To that end, a letter was sent to the veteran in December 
2004 that was specifically intended to address the concerns 
of the Court.  He was specifically advised to submit "any 
additional evidence to help substantiate" his appeal, 
satisfying VA's obligation to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2004).  The veteran has thus been 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.  

In addition, notwithstanding the fact that the Court had 
deemed the other three notice requirements of the VCAA 
satisfied, this letter also advised the veteran that, if he 
received treatment from a private physician or hospital, he 
was to complete the enclosed VA Form 21-4142, Authorization 
for Release of Information.  He was requested to provide the 
name and location of any VA facility where he was accorded 
treatment, along with the approximate dates of that 
treatment; he was provided with VA Form 21-4138, Statement in 
Support of Claim, to that end.  He was also advised that VA 
was responsible for getting records from any Federal agency, 
and that VA would make reasonable efforts to obtain records 
not held by any Federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
December 2004 letter properly notified the veteran that he 
could submit any evidence he wished in support of his claim.  
Based on this letter, and the procedural history acknowledged 
by the Court as having met the other notice requirements of 
the VCAA, the Board finds that the veteran was notified 
properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's claim for an increased disability rating 
was initially adjudicated by the RO in 1993, prior to the 
enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004. VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

VA furnished the veteran with VCAA notice subsequent to 
September 1993, as noted by the Court in December 2003, and 
again by letter in December 2004.  The Board finds that there 
is no prejudice to the veteran stemming from such timing.  
The veteran's claim was readjudicated via a supplemental 
statement of the case issued in May 2005, subsequent to its 
furnishing of all VCAA notice requirements to the veteran.  
The veteran was accorded ample opportunity to submit evidence 
and argument after receiving the Court's December 2003 
decision, the Board's December 2004 remand, and the December 
2004 VCAA notice.  

The Court recently held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed immediately above, the claim was readjudicated 
after the veteran was accorded ample opportunity to respond 
to VCAA notice.  The veteran has pointed to no prejudice 
resulting from the timing of the notice.

Based on this record, the Board finds that VA's action in 
issuing the VCAA letter of December 2004 and the subsequent 
issuance of supplemental statement of the case in May 2005 
cured any potential procedural defects.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He presented 
testimony in December 1996 at a hearing before a member of 
the Board.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  

It is clear that over the long course of this appeal, which 
includes two prior Board decisions and two appeals to the 
Court, the veteran has been amply informed of what is 
required of him.  Moreover, at time during the course of this 
appeal he has been represented by legal counsel who appears 
to be cognizant of the statutory and regulatory requirements 
pertaining to notice and duty to assist.  No further 
development under the VCAA is warranted because there is no 
possibility whatever that any further development could 
substantiate the claim.  See generally Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claims, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  

In summary, it is clear that the veteran has been adequately 
informed of what was required of him, as well as VA's 
responsibilities in connection with this claim.  Through his 
statements it is clear that the veteran is fully conversant 
as to what is required to establish entitlement to an 
increased disability rating.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The record on appeal consists of medical examination and 
treatment reports, which will be discussed in the factual 
background section below.  As will be discussed below, none 
of this evidence is recent, but this appears to be due to a 
lack of treatment rather than any failure in VA's duty to 
assist the veteran.

There is no indication that any additional evidence exists 
which has a bearing on this case.  As indicated above, this 
case was the subject of two remands by the Court, the second 
of which, in December 2003, was based upon motions by both 
parties for Remand and to Stay Proceedings, with the 
resulting Court decision, requiring additional action by VA 
pursuant to the VCAA, as discussed above.  In accordance with 
that decision, the Board, in December 2004, remanded the case 
to the RO with instructions that the veteran be informed that 
he should provide any evidence in his possession that was 
pertinent to his claim on appeal.  The December 2004 VCAA 
letter discussed above was thereafter sent to the veteran.  
No response from him was thereafter received by VA; a 
supplemental statement of the case was issued in May 2005 and 
the case returned to the Board.

The Board wishes to make it clear that, although it is aware 
of the request made by the veteran's then-attorney in his 
April 2001 motion for another VA examination, there is no 
basis in the record for a remand for that purpose.  While the 
most recent VA examination was conducted in June 1999, the 
veteran has not alleged that his condition has become worse, 
or for that matter changed at all, in the interim.  The 
record simply does not support a conclusion that further 
examination of the veteran is necessary in order for the 
Board to make an informed decision in this case, and the 
veteran has provided no basis for the Board to remand this 
case for such examination.  

The Board additionally notes that the June 1999 VA examiner 
ordered diagnostic studies, including blood work, but the 
veteran evidently refused to be tested.  The veteran has 
neither proffered an explanation for his failure to cooperate 
in laboratory testing in June 1999 or subsequently indicated 
his willingness to participate in any associated laboratory 
tests.  Although VA is required by statute and by case law to 
assist appellants in developing their claims, "The duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Under these circumstances, the Board finds that a VA physical 
examination is not warranted under the VCAA or otherwise.  As 
the Court has stated: "The VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Thus, remanding the case to the RO would accomplish nothing 
except to further delay resolution of this case, which is now 
over a decade old.  As the Court stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim." Although 
resolution in the instant case has been delayed by numerous 
factors, most of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's claim has been consistent with the provisions of 
the VCAA.

The Board accordingly finds that due process considerations 
have been satisfied and will proceed to a decision on the 
merits.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2004), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).

Words such as "severe" are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Disability ratings - diseases of the digestive 
system/specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.114, DCs 7305-
7346 (2004).  Under DC 7305, pertaining to duodenal ulcer, a 
60 percent rating is warranted for severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer, with symptoms 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild duodenal ulcer, with recurring symptoms 
once or twice yearly. 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).

Alternatively, a 30 percent rating is warranted chronic 
cholecystitis which is severe; with frequent attacks of gall 
bladder colic.  A 10 percent rating is warranted for moderate 
chronic cholecystitis, with gall bladder dyspepsia, confirmed 
by X-ray technique, and with infrequent attacks (not over two 
or three a year) of gall bladder colic, with or without 
jaundice.  A noncompensable evaluation is warranted for mild 
chronic cholecystitis.  38 C.F.R. § 4.114, Diagnostic Code 
7314 (2004).

A 60 percent evaluation is warranted for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).

An 80 percent evaluation is warranted for stricture of the 
esophagus permitting passage of liquids only, with marked 
impairment of general health.  A 50 percent evaluation is 
warranted for severe stricture of the esophagus, permitting 
liquids only.  A 30 percent evaluation is warranted for 
moderate stricture of the esophagus.  38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2004).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2004).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case are being 
changed, however.  As discussed immediately below, the 
provisions of 38 C.F.R. § 4.112, concerning weight loss, are 
applicable to this issue and have been changed.  Prior to 
that change, the regulation read as follows:

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight'" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
were revised.  
See 66 Fed. Reg. 29486 - 29489 (2001).  On and after that 
date, 38 C.F.R. § 4.112 reads as follows:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  66 Fed Reg. 29488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

In VAOPGCPREC 3-2000 (April 10, 2000), VA's General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

However, in Kuzma v. Prinicipi, 341 F. 3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that "the most favorable" tenet of Karnas was 
overruled, and that statutes are not to be applied 
retroactively unless specifically intended by Congress.

Factual Background

Service medical records show that the veteran's weight at 
enlistment was recorded as 159 pounds.  The veteran's weight 
during service was measured as 155, 174, 175, 175, 177, 179.5 
and 186 pounds.  The service medical records document 
treatment for abdominal complaints.

On VA examination in March 1981, the veteran complained of 
intermittent pain affecting the right upper quadrant of his 
abdomen.  He reported that his symptoms tended to be 
precipitated by eating fatty foods, although he reported a 
good tolerance to other foods.  He denied any hematemesis or 
dysphagia.  He reported that he used Mylanta without relief 
of his symptoms.  The veteran reported that he had gained 
weight since service, although he attributed his weight gain 
to inactivity. Physical examination disclosed that the 
veteran weighed 178 pounds and was considered well nourished; 
he was diagnosed with cholecystitis.

In May 1981, service connection was granted for chronic 
cholecystitis.

Private medical records for March 1982 to February 1997 show 
that, during the 1980s, the veteran's complaints included 
abdominal pain, heartburn, the vomiting of blood, diarrhea 
and cramping.  He denied any melena and was noted to weigh 
210 pounds.  A more recent September 1996 treatment note 
indicates that the veteran complained of difficulty breathing 
while sleeping as well as morning hemoptysis; he was 
diagnosed with probable gastroesophageal reflux disease.  A 
February 1997 treatment note indicates that the veteran was 
considered obese since he weighed 320 pounds, and that he 
would benefit from a diet.

On file is the report of a September 1982 VA examination, at 
which time the veteran complained of burning pain in his 
abdomen with associated flatulence, vomiting and frequent 
diarrhea.  He also complained of experiencing difficulty with 
digesting certain foods and reported that he used Mylanta for 
the relief of his symptoms.  Physical examination was 
negative except for the presence of minimal tenderness of the 
right upper quadrant of the veteran's abdomen.  Laboratory 
studies documented the presence of elevated alkaline 
phosphatase levels, but were otherwise normal.  The veteran 
was diagnosed with cholecystitis by history, possible 
gallstones.

Of record is the report of an August 1983 VA examination, 
which records that the veteran complained of occasional 
episodes of right upper quadrant pain of the abdomen, which 
appeared to be precipitated by eating fatty or greasy foods.  
He also reported experiencing associated nausea and emesis.  
The veteran reported experiencing constant constipation but 
denied any dysphagia, eructation, diarrhea, or hematemesis.  
The veteran reported that his weight was stable.  Physical 
examination showed that the veteran was well built and 
muscular, and that he weighed 195 pounds.  The veteran was 
diagnosed with cholecystitis.

The veteran was afforded a VA examination in August 1984, at 
which time he reported experiencing problems with eating 
certain foods; he indicated that he would vomit and 
experience flatulence at those times.  The veteran reported, 
however, that his condition was stable.  Physical examination 
disclosed that the veteran weighed 195 pounds and had an 
adequate build and state of nutrition.  Laboratory studies 
showed the presence of slightly elevated alkaline phosphatase 
levels, but were otherwise normal.  The veteran was diagnosed 
with history of chronic cholecystitis.

On file is the report of a September 1987 VA examination, at 
which time the veteran's complaints included intermittent 
abdominal pain.  The veteran reported that he had been able 
to minimize his symptoms by changing his diet.  Physical 
examination disclosed that the veteran was well nourished, 
and laboratory studies were within normal limits.  An 
abdominal ultrasound was essentially normal.  The veteran was 
diagnosed with chronic cholecystitis by history.

In May 1992, the veteran filed a claim of entitlement to an 
increased disability rating.  He indicated that his current 
problems included a restricted diet, bloating, abdominal 
pain, and sweating after meals with associated nausea, 
belching and recurrent diarrhea.  He also alleged that he had 
a dumping syndrome with associated fatigue.  The veteran 
alleged that he had left many jobs because of his 
gastrointestinal disability.

On file are VA treatment records for 1992 to January 1996 
that document complaints including abdominal pain and 
intermittent chest pain with left arm numbness.  The records 
also show that the veteran weighed 260 pounds.  The veteran 
denied any melena.  A July 1992 VA stool study was negative 
for occult blood. An upper gastrointestinal series in August 
1992 revealed a small sliding hiatal hernia, abnormal 
peristalsis in the distal esophagus, and reflux from the 
distal esophagus to the proximal esophagus.  The treatment 
records show that by August 1995, the veteran reported 
significant improvement of his symptoms with the use of 
medication, and he denied any nausea or vomiting.

The veteran was afforded a VA examination in January 1995, at 
which time the examiner reviewed the veteran's claims folder.  
The veteran's current complaints included right upper 
quadrant pain with some cramps and occasional vomiting, and 
some epigastrium heartburn type sensation.  He also reported 
noting dark tarry stools on occasion, and he indicated that 
he was not using any medications on a continuing basis.  The 
veteran reported that he was unemployed, but was studying to 
become a hazardous waste technician.  Physical examination 
disclosed that the veteran had an obese abdomen without 
organomegaly.  Tenderness was elicited in the right upper 
quadrant, in the epigastrium, and in the left lower quadrant.  
The veteran weighed 260 pounds.

On VA gastrointestinal clinic evaluation in June 1995, the 
veteran reported that he experienced occasional vomiting 
which tasted acidic, and/or bright red blood.  He also 
complained of heartburn and occasional episodes of melena.  
He reported that a month earlier, he had noted bright red 
blood per rectum.  He denied experiencing diarrhea.  
Clinically, his abdomen was nontender on deep palpation, 
there was no rebound, and he had active bowel sounds.  The 
veteran weighed 270 pounds. VA endoscopy conducted in June 
1995 revealed inflammatory exudates, ulcerations, and 
associated granulation tissue in the distal esophagus, and 
the impression was severe esophagitis.  Medication and 
follow-up treatment were prescribed.  A colonoscopy performed 
in June 1995 was normal.

During the hearing before a Board member in December 1996, 
the veteran testified that he would take off from work 
sometimes due to stomach pain, and that he was taking 
Tagamet.  He indicated that his gastrointestinal condition 
had increased in severity recently.

The veteran was afforded a VA examination in June 1999, at 
which time his claims folder was reviewed.  The veteran 
stated that current treatment for his esophagitis was 
ineffective, and that he experienced regurgitation every day 
during the day, and heartburn and esophageal reflux to as far 
up as his neck when he would lay down at night; he reported 
that this would cut off his wind and prevent him from 
breathing or coughing, and he would gasp for air.  The 
veteran also reported that milk products would give him 
nausea, cramps, and immediate urgent diarrhea.  He indicated 
that his wife noted that he would snore, but that she had not 
observed apneic episodes; the examiner noted that a sleep 
apnea study had been negative.  The veteran reported that the 
head of his bed was elevated to reduce reflux, but that he 
would still experience heartburn and recumbent regurgitation.

Clinically, the veteran was massively obese (weight 373 
pounds).  There was no abdominal tenderness and there were no 
palpable abdominal organs.  There was trace blood in the 
mucous from the anal canal.  The diagnoses were hiatal hernia 
with reflux and longstanding lower esophageal partial 
obstruction; upper gastrointestinal evidence of intermittent 
peptic ulcer manifested by duodenal deformity and 
pylorospasm; and no evidence of current cholecystitis.  The 
examining physician ordered laboratory studies, including 
complete blood count, but the veteran did not get the lab 
work done.

There are no more recent treatment records, despite the 
veteran being advised by VA on a number of occasions to 
provide relevant evidence.

Analysis

The veteran contends, in essence, that the evaluation 
currently assigned his gastrointestinal disability does not 
accurately reflect the severity of that disability.
He has not been more specific.

Initial matters

In proceeding with a decision on the merits of the veteran's 
claim, the Board is of course cognizant of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board has undertaken its review of the issue 
with that in mind.

The Board again points out, however, that neither the March 
2001 motion by the Secretary nor the Court's April 2001 Order 
identified any substantive error in the April 2000 Board 
decision.  The sole reason for remand was for compliance with 
the VCAA, which was enacted in November 2000 and which did 
not exist at the time of the Board's April 2000 decision.  
Moreover, no substantive error in the Board's September 2001 
decision was identified by the Court in its December 2003 
Order.  Rather, the reason for remand was to furnish notice 
of the "give us everything you've got" provision of 
38 C.F.R. § 3.159(b).  As discussed above, this has been 
accomplished. 

In short, the case was vacated by the Court on each occasion 
for the sole purpose of considering application of the VCAA 
to the veteran's claim.  As discussed in detail above, the 
Board has done so and has determined that the VCAA is 
applicable to this case and that the notice and development 
provisions of the VCAA have been complied with.

Moreover, neither the veteran nor his former attorney has 
identified with specificity any deficiency in the April 2000 
or September 2001 Board decisions, either in submissions to 
the Court or in communications to the Board, nor have they 
otherwise submitted any additional argument or evidence to VA 
since the Board's decisions, despite being specifically 
invited to do so.  See the Board's letter to the veteran's 
attorney dated June 28, 2001, and Board's letter to the 
veteran dated July 30, 2004.

[In April 2001, the veteran, through his attorney, did file 
with the Court, evidently out of time, what was styled as a 
motion for remand.  The motion contained the following 
sentence: "Appellant also contends that the BVA decision is 
also erroneous for non-VCAA reasons."  No explanation of this 
sentence was provided, then or thereafter.  The attorney, and 
the veteran, subsequently identified no such claimed errors.  
Thus, despite the provision in the Secretary's motion, page 
3, as adopted by the Court in its April 2001 Order, that "any 
alleged errors . . . could properly be raised and remedied on 
remand to the Board", the veteran has failed to identify any 
such errors.]

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any significant substantive problems 
had been identified in the Board's previous decisions by 
representatives of the secretary the veteran, or the Court 
itself, this would have been brought to the Board's, 
attention.  No such problems were identified.

The Board has carefully reviewed its September 2001 decision 
and cannot identify any deficiency in the decision.  However, 
to satisfy the statutory requirement that reasons and bases 
be provided for its decision, see 38 U.S.C.A. § 7104(d), and 
with Fletcher in mind, the Board will specifically explain 
why the veteran's claim is again denied.

The Board will proceed to analyze the veteran's claim of 
entitlement to an increased disability rating on both a 
schedular and an extraschedular basis. 

Schedular rating

As noted previously, the veteran's disability, characterized 
as hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis, is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.114 [hiatal hernia], Diagnostic Code 
7346.  The RO has considered an increased rating under 38 
C.F.R. § 4.114, Diagnostic Code 7305 [duodenal ulcer] as 
well.

Initially, the Board wishes to make it clear that it is aware 
of the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the Court held that two separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations arising from the 
same disability, notwithstanding VA's anti-pyramiding 
regulation, 38 C.F.R. § 4.14.  

However, in this case the RO properly evaluated the veteran's 
hiatal hernia, esophagitis, peptic ulcer disease, and history 
of cholecystitis as one disability in light of the provisions 
of Diagnostic Codes 7305, 7346, and 7314, and 38 C.F.R. 
§ 4.113.  As noted previously, the latter provides that 
certain coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14 
(2004).  See 38 C.F.R. § 4.113.  Accordingly, ratings under 
Diagnostic Codes 7346, 7305, and 7314 cannot be combined with 
each other, and instead, a single evaluation must be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.114.

In its September 2001 decision, the Board noted that it was 
required to compare the former and revised versions of 
38 C.F.R. § 4.112, so as to determine pursuant to Karnas 
whether either version was "more favorable" to the veteran.  
It undertook this analysis and found that the revised version 
of this regulation, which took effect on July 2, 2001, was 
less favorable to the veteran; it accordingly applied the 
criteria set forth in the earlier version of the regulation 
to the facts at hand.

As noted above, Karnas in this regard has been overturned; VA 
cannot apply a statute (or, by implication, regulations 
promulgated pursuant thereto) retroactively unless so 
instructed by Congress.  No such instructions are pertinent 
to the revision of 38 C.F.R. § 4.112.  The Board, contrary to 
its analysis in September 2001, will accordingly apply the 
earlier version of 38 C.F.R. § 4.112 to the facts extant 
prior to July 2, 2001, and will apply the revised version of 
that regulation to the facts extant as of that date.

Briefly, the distinction between the former and revised 
versions of 38 C.F.R. § 4.112 is that the earlier version, as 
the Board noted in its September 2001 decision, allows for a 
finding of weight loss without resort to objective criteria 
which would, in the instant case, preclude a finding of 
weight loss.  The revised criteria define the terms 
"substantial" and "minor" weight loss, whereas the former 
criteria use, but do not define, terms such as "minor weight 
loss", and "appreciable loss" of weight.  The Board notes 
that the criteria for a 40 percent evaluation under DC 7305, 
in contrast, require just "weight loss" associated with 
impairment of health, and the criteria for a 60 percent 
evaluation require "weight loss" which is productive of 
definite impairment of health.  The criteria for a 60 percent 
evaluation under DC 7346 require "material weight loss."

In any event, the record shows that the veteran's highest 
weight prior to the onset of his gastrointestinal disability 
in service, as documented in service medical records, was 186 
pounds, and therefore his baseline weight under revised 38 
C.F.R. § 4.112 can be no higher than 186 pounds.  Treatment 
reports and VA examinations on file since March 1981, and 
since 1992 in particular consistently record the veteran's 
weight as being at least 210 pounds at all times.  Indeed, 
since 1997 the veteran has weighed in excess of 300 pounds.  
During the June 1999 VA examination, he was described as 
"massively obese", tipping the scale at 373 pounds.  Since 
the veteran's weight since March 1981 has consistently 
remained at least 20 pounds above any baseline weight, the 
veteran cannot be found to have experienced weight loss under 
the revised criteria of 38 C.F.R. § 4.112.  

The Board points out that, in its September 2001 decision, it 
found that  application of the "more favorable" criteria, 
for the period both prior to and as of July 2, 2001, did not 
warrant an increased disability rating.  It clearly follows 
that application of the "less favorable" criteria for that 
portion of the claim as of and subsequent to July 2, 2001 
would not warrant increased compensation when it had been 
already determined that the claim failed under the "more 
favorable" criteria.  The Board's discussion below must be 
read with that self-evident conclusion in mind.

In this case, the veteran appears to have epigastric distress 
with regurgitation accompanied by heartburn and arm pain.  
These symptoms are consistent with a 30 percent rating under 
Diagnostic Code 7346.  The criteria for a 60 percent rating 
under Diagnostic Code 7346 are not met or nearly 
approximated.  While the veteran has reported some episodes 
of vomiting, he has not had material weight loss and in fact 
is massively obese, most recently weighing 373 pounds.  
Indeed, the evidence on file shows that, since 1981, he has 
weighed at least 20 pounds more than his highest weight in 
service, and has actually progressively gained weight 
throughout the years.  Moreover, while the veteran arguably 
experiences hematemesis and melena on occasion, no anemia is 
reportedly present, and other symptom combinations productive 
of severe impairment of health are not present.  The symptoms 
present are consistent with a disability rating of 30 percent 
and no higher under the schedular criteria.  Therefore, under 
Diagnostic Code 7346, an increased rating is not warranted.

With respect to Diagnostic Code 7305, the evidence shows that 
although the veteran may have occasional hematemesis and 
melena, the veteran does not have anemia or weight loss.  
Moreover, there are no indications of recurrent 
incapacitating episodes of peptic ulcer disease averaging ten 
days or more in duration at least four times a year.  
Therefore, under Diagnostic Code 7305, an increased rating is 
not warranted.

The Board notes that anemia has never been diagnosed by any 
medical provider.  The June 1999 VA examiner ordered 
diagnostic studies, including blood work, but the veteran 
failed to be tested.  Although the Board draws no negative 
inference from the veteran's failure to report for lab work, 
it cannot assume that such testing, if completed, would have 
revealed anemia.  The Board's decision is based on the 
evidence of record, which does not indicate that anemia is 
present.

With respect to the veteran's esophagitis and longstanding 
lower esophageal partial obstruction (as reported by his June 
1999 examiner), the Board notes that while his esophagitis 
was described as severe on endoscopy in June 1995, the 
veteran neither contends, nor does the evidence show, that 
any esophageal obstruction limits the veteran to liquids 
only.  An evaluation in excess of 30 percent for any 
stricture of the esophagus present is therefore not warranted 
under DC 7203.

The Board has considered the provisions of Diagnostic Code 
7314, which concern chronic cholecystitis.  The maximum 
schedular rating for cholecystitis under Diagnostic Code 
7314, however, is 30 percent, and a 30 percent rating is 
already assigned for the overall disability under Diagnostic 
Code 7346.

The Board notes that the veteran contends that he has a 
dumping syndrome, with associated sweating, nausea and 
recurrent diarrhea.  The Board points out, however, that the 
veteran has never been diagnosed with a dumping syndrome or 
with any type of postgastrectomy syndrome for that matter.  
The criteria of 38 C.F.R. § 4.114, DC 7308 are therefore not 
for application.  The Board also notes that, despite his 
complaints of constipation and diarrhea, the veteran has not 
been diagnosed with any type of irritable colon syndrome, and 
that colonoscopy in June 1995 was completely normal.  The 
provisions of 38 C.F.R. § 4.114, DC 7319 (2000), are 
therefore also not for application.  The Board notes in any 
event that 30 percent is the maximum schedular evaluation 
under DC 7319.

The Board once again notes that the veteran has presented no 
recent medical evidence which would support his claim for an 
increased rating, despite being informed on a number of 
occasions that he should do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  The most recent medical evidence is the report 
of the June 1999 VA examination, and the last medical 
treatment record in the file is dated August 1995, a period 
of over a decade.  The Board believes that it may draw from 
this utter lack of recent medical treatment records (plus the 
fact that the veteran is massively obese) the conclusion 
that, at the very least, the veteran's service-connected 
gastrointestinal disability has not worsened above the 
currently assigned 30 percent level.   

In summary, for reasons and bases expressed above, the Board 
concludes that a  disability rating in excess of the 
currently assigned 30 percent is not warranted.

Extraschedular rating

In the August 1999 Supplemental Statement of the Case, the RO 
considered the matter of an extraschedular rating.  This 
matter must be addressed in this decision. See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the 
proposition that the Board may deny extraschedular ratings, 
provided that adequate reasons and bases are articulated.  
See also VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating for the disability at issue.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The provisions of 38 
C.F.R. § 3.321(b)(1) stipulate that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

As has been discussed above, the veteran's symptomatology 
includes, inter alia, abdominal pain, heartburn, and 
complaints of vomiting and occasional melena.  Interestingly, 
the veteran's gastrointestinal disability has not resulted in 
any weight loss; indeed, he is massively obese.  Notably, the 
veteran has not required any hospitalization, and indeed has 
evidently not even required medical attention for his 
disability over the past decade.  

While the veteran testified in 1996 that he lost some work 
due to his disability, he has supplied no supporting 
documentation to this effect.  The Board notes, in any event, 
that loss of some work time is contemplated by the 30 percent 
rating that is assigned for his gastrointestinal disability.  
See 38 C.F.R. §§ 3.321(a), 4.1. The provisions of 38 C.F.R. § 
4.1 specifically set out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the VA Schedule for Rating Disabilities.  The currently 
assigned 30 percent evaluation for his service-connected 
gastrointestinal disability contemplates relatively severe 
symptoms.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In essence, the Board finds that the evidence does not show 
that the veteran's service-connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  Moreover, 
there is no evidence, clinically or otherwise, which 
demonstrates or even suggests anything exceptional or unusual 
about the veteran's service-connected disability that is not 
contemplated in the criteria in the VA Schedule for Rating 
Disabilities.  In fact, as has been discussed above, there 
record is devoid of any medical treatment for years.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating for the veteran's gastrointestinal 
disability pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's hiatal hernia with esophagitis, peptic ulcer 
disease, and cholecystitis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


